DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Response to Restriction/ Election
Applicant's election with traverse of the species of Figure 9 in the reply filed on 8/8/22 is acknowledged. The traversal is on the ground(s) that there is no serious burden on the examiner for the identified species. This is not found persuasive because these species are not obvious variants of each other based on the current record and the prior art applicable to one invention would not likely be applicable to another invention (since the species of Fig. 11 include a NO accumulator which may be metered into the exhaust gas and a NO2 accumulator and claims to the species of Fig. 11 recite the mutually exclusive characteristics of such species). Also, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  
The applicant has stated that claims 1-5, 11-15 are read on the elected species of Figure 9. Claims 6-10, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites "the injection rate”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are rejected by virtue of their dependence on claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Imada et al. (JP- 0994437).



Regarding claims 1, 11, Hartley discloses a burner-based exhaust test system (100) (Fig. 1) having an exhaust line that carries an exhaust as an output of the test system, comprising:
a decomposition reactor (3) (Fig. 1) operable to receive a fluid (nitric acid) from a reservoir (1) (Fig. 1) that decomposes to generate NO2 including a decomposition reactor output line (see abstract, translation, par. [0012]) which includes a mass flow measurement device (note that the concentration of NO2 in the nitric acid decomposition gas to be injected about several %...(see par. [0019]), it is inherent that a mass flow meter valve is used to control the NO2 injection into exhaust gas line); wherein the output line is in communication with the burner-based exhaust test system (see Fig. 1); and wherein the system operates to alter the injection rate of NO2 into said burner-based exhaust test system (see par. [0019, 0021, 0023]).

    PNG
    media_image1.png
    274
    420
    media_image1.png
    Greyscale

However, Imada does not disclose the decomposition reactor output line splits into a second line to the exhaust line.  



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a second line from the decomposition reactor to the exhaust line as recited above since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) see MPEP 2144.04.

Regarding claims 2, 12, the modified Imada system discloses the burner-based exhaust test system of claims 1, 11, Imada further discloses wherein the fluid is nitric acid (see abstract).

Regarding claims 4, 14, the modified Imada system discloses the burner-based exhaust test system of claims 1, 11; Imada further discloses wherein an exhaust aftertreatment device (10) (NOx catalyst) (Fig. 1, translation, par. [0012, 0013]) is installed on the output exhaust line of said burner-based exhaust test system and wherein the generated NO2 is introduced into said exhaust aftertreatment device (see Fig. 1).

Regarding claims 5, 15, the modified Imada system discloses the burner-based exhaust test system of claims 1, 11; however, Imada fails to disclose wherein the injection rate of NO2 is in the range of 0.1 liters/minute to 40.0 liters/minute. 
Since Imada discloses the concentration of NO2 in the nitric acid decomposition gas to be injected into the exhaust gas line about several %...(see par. [0019]), the general conditions of a claim are disclosed in the prior art. It would have been obvious for one having ordinary skill in the art to modify Imada by injecting of NO2 being in the range of 0.1 liters/minute to 40.0 
liters/minute, since it is held that it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).


Allowable Subject Matter
Claims 3, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

   Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272- 4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.




/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747